        Case 4:20-cv-00022-KLD Document 14 Filed 08/24/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


  ALLIANCE FOR THE WILD
  ROCKIES,                                         CV 20-22-GF-KLD

                       Plaintiff,
                                                    ORDER
        vs.

  BRENDA BURMAN, Commissioner,
  U.S. Bureau of Reclamation; DAVID
  BERNHARDT, Secretary, U.S.
  Department of Interior,

                       Defendants.

      On August 10, 2020, the Court issued an order denying Defendants’ Motion
to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(1) or in the
Alternative to Stay. (Doc. 12). Accordingly,

      IT IS ORDERED:

       1. Rule 26(f) Conference and Case Management Plan. A Case
Management Plan shall be filed on or before October 26, 2020. Lead trial
counsel for the respective parties shall, at least two weeks before the Case
Management Plan is due, meet to discuss the nature and basis of their claims and
defenses and the possibilities for a prompt settlement or resolution of the case and
to develop a proposed case management plan. The case management plan
resulting from the Rule 26(f) conference is not subject to revision absent
compelling reasons.

       2. Contents of Case Management Plan. The Case Management Plan
shall contain deadlines for the following pretrial motions and events or shall state
that such deadlines are not necessary:


                                          1
        Case 4:20-cv-00022-KLD Document 14 Filed 08/24/20 Page 2 of 3



      Motions to Dismiss (fully briefed)
      Certification of Administrative Record
      Motions to Supplement the Administrative Record
      Motions to Amend the Pleadings
      Completion of Discovery
      Motions for Summary Judgment (fully briefed)
      Additional Deadlines Agreed to by the Parties

‟Fully briefed” means that the motion, the brief in support of the motion, and the
opposing party’s response brief are filed with the court by the deadline.

       3. Representation at Rule 26(f) Conference. Each party to the case must
be represented at the Rule 26(f) conference by at least one person with authority to
enter into stipulations.

      4. Stipulation to Foundation and Authenticity. Pursuant to Rule
16(c)(3), the parties shall either:
      (a) enter into the following stipulation:
              The parties stipulate as to foundation and authenticity for all written
              documents produced in pre-trial disclosure and during the course of
              discovery. However, if receiving counsel objects to either the
              foundation or the authenticity of a particular document, then receiving
              counsel must make specific objection to producing counsel in writing
              within a reasonable time after receiving the document. A
              ‟reasonable” time means that producing counsel has sufficient time to
              lay the foundation or establish authenticity through depositions or
              other discovery. If the producing party objects to a document’s
              foundation or authenticity, the producing party shall so state, in
              writing, at the time of production, in sufficient time for receiving
              counsel to lay the foundation or establish authenticity through
              depositions or other discovery. All other objections are reserved.
or,
      (b) state why a stipulation to authenticity and foundation is not appropriate
      for the case.

       5. Administrative Record: If an administrative record is involved, it must
be filed in an indexed and searchable electronic format on CDs. The government
shall provide Plaintiff with the administrative record CDs on or before the
administrative record filing deadline set out in ¶ 3, supra. The government must

                                          2
        Case 4:20-cv-00022-KLD Document 14 Filed 08/24/20 Page 3 of 3



also file with the Court ONE hard copy of the following documents (along
with any attachments or appendices) to the extent any such documents are at
issue in the case:

      Final Environmental Impact Statement
      Supplemental Environmental Impact Statement
      Record of Decision or Decision Notice
      Forest Plan or other programmatic planning document
      Biological Assessment
      Biological Opinion
      Finding of No Significant Impact
      Final Listing/Delisting Rule

       6. Briefs: In addition to the requirements of L.R. 10.3, any briefs filed in
this matter with any references to the administrative record must also be
submitted to the Court on a CD or DVD and include active hyperlinks to all
citations, including but not limited to the administrative record, statutes, case
law, and regulations. Citations to statutes, case law, and regulations should
link to Westlaw or Lexis Nexis. A party required to file a brief prior to
certification of the administrative record is relieved from the requirement that it
provide hyperlinks to administrative record citations, but must comply with this
paragraph in all other respects.

      7. In all documents filed with the Court, the parties shall not use any
acronyms except for the following commonly understood acronyms in record
review cases: NEPA, NFMA, APA, ESA, USFS, FWS and EIS.

      DATED this 24th day of August, 2020.


                                      _____________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge




                                         3
